223 S.W.3d 866 (2007)
Mark W. SPRINKLE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66787.
Missouri Court of Appeals, Western District.
April 3, 2007.
Motion for Rehearing and/or Transfer Denied May 1, 2007.
Application for Transfer Denied June 26, 2007.
Ruth B. Sanders, Appellate District Defender, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before SMART, P.J., and ELLIS and EDWIN H. SMITH, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 1, 2007.
Prior report: 122 S.W.3d 652.

Order
PER CURIAM.
Mark W. Sprinkle appeals from the motion court's order overruling, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief, alleging ineffective assistance of counsel. After a jury trial in the Circuit Court of Platte County, the appellant was convicted of two counts of the class C felony of child molestation in the first degree, in violation of § 566.067, RSMo 2000, and sentenced to consecutive prison terms of six years in the Missouri Department of Corrections.
The appellant raises one point on appeal. He claims that the motion court erred in denying his Rule 29.15 motion, after an evidentiary hearing, for ineffective assistance of counsel for failing to call a witness at trial, because the findings and conclusions of the motion court, in denying his motion, that he did not receive ineffective assistance of counsel for trial counselors' failure to call his mother, Sharon Hansen, as a witness at trial, and that in any event, he was not prejudiced thereby, are clearly erroneous.
We affirm pursuant to Rule 84.16(b).